Title: From George Washington to Nathanael Greene, 28 December 1780
From: Washington, George
To: Greene, Nathanael


                        

                            
                            Dear Sir,
                            Head Quarters New Windsor 28th Decemr 1780
                        
                        The Honble Mr Johnson of Frederick Town in Maryland (late Governor of that State) will transmit you, with
                            this letter, sundry papers respecting the proceedings of Capt. Eggleston of Colo. Lees Legion, in the case of Peter
                            Bainbridge a soldier of the Legion who was apprehended for desertion. It appears from the Papers which have been laid
                            before me, but which as they are not authenticated I could not regard, that Capt. Egglestons conduct has been highly
                            unmilitary and unwarrantable in extorting from the Father of the Lad, not only a valuable horse, but a promise to pay for
                            a parcel of leather Breeches, to procure ten able Recruits and to secure three deserters provided he would spare the life
                            of Bainbridge the deserter.
                        These matters, if true, reflect highly not only upon Capt. Eggleston, but upon the Army, and you will
                            therefore take the proper mode, to give him an opportunity of acquitting himself honorably, if innocent, or, if guilty, to bring
                            him to that punishment which such conduct deserves. I am with great Regard Dear Sir yr most obt Servt
                        
                            Go: Washington
                        
                    